Case 1:18-cv-00176-JEJ Document175 Filed 12/14/20 Page 1of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONEY REID,et.al. s

PLAINTIFFS : CLASS ACTION
V. 7 NO. 18-cv-0176
JOHN WETZEL,et.al. : HON. JOHN E. JONES III
DEFENDANTS :

AMICUS CURIAE BRIEF BY MEMBERS OF THE CLASS
CLARIFYING OUR STANCE ON ISSUES IN CONTENTION

WE THE UNDERSIGNED MEMBERS OF THE CLASS IN REID V. WETZEL NO.
18-cv-0176 IN ORDER TO CLAIRIFY OUR STANCE ON CERTAIN RELEVANT ISSUES
NOW BEFORE THIS HONORABLE COURT IN THE ABOVE CAPTIONED CLASS ACTION
DO HERE-IN SUBMIT THIS AMICUS CURIAE BRIEF.

1. IT HAS BEEN BROUGHT TO THE ATTENTION OF THE CLASS THAT
SCI-PHOENIX/PA.DEPARTMENT OF CORRECTIONS (D.O.C.) MAY NOW BE ATTEMPTING
TO BACK-TRACK ON THEIR AGREED UPON PORTION OF THE SETTLEMENT AGREEMENT
IN THE ABOVE CAPTIONED.

TO WIT: THE DEFENDANTS ARE REFUSING TO PERMIT CAPITAL PRISONERS
ACCESS TO LAW LIBRARY PRIVILEGES EQUAL TO THOSE OF OTHER GENERAL
POPULATION PRISONERS. DEFENDANTS ARE REFUSING TO PERMIT CAPITAL
PRISONERS RELIGIOUS SERVICES EQUAL TO THOSE OF OTHER GENERAL POPULATION
PRISONERS. THE DEFENDANTS ARE REFUSING TO PERMIT CAPITAL PRISONERS
EDUCATIONAL SERVICES EQUAL TO THOSE OF OTHER GENERAL POPULATION
PRISONERS. DEFENDANTS ARE REFUSING TO PERMIT CAPITAL PRISONERS ACCESS
TO ACTIVITIES INCLUDING BUT NOT LIMITED TO GYM/ART PROGRAM/LEISURE
LIBRARY,ETC. THAT THE DEFENDANTS PERMIT OTHER GENERAL POPULATION
PRISONERS TO ENGAGE IN.

2. FURTHERMORE IT HAS BEEN BROUGHT TO YOUR UNDERSIGNED'S ATTENTION
THAT THE DEFENDANTS ARE NOW INSISTING UPON FORCING CAPITAL PRISONERS
TO WEAR A PRISON UNIFORM OTHER THAN THE STANDARD PRISON UNIFORM THAT
OTHER GENERAL POPULATION PRISONERS WEAR.

3. ALL PA. CAPITAL PRISONERS HOUSED WITH IN THE STATES D.O.C. ARE

 

%
Case 1:18-cv-00176-JEJ Document175 Filed 12/14/20 Page 2 of 7

NOW HOUSED AT SCI-PHOENIX, ON P-BLOCK, P-BLOCK AT PHOENIX IS DIVIDED
INTO 2 WINGS. A WING AND B WING. NEITHER A WING NOR B WING ARE DESIGNED
TO HOUSE CAPITAL PRISONERS AS DESCRIBED IN THE SETTLEMENT AGREEMENT
IN RIED V. WETZEL NO. 18-cv-0176.

4. P-BLOCK AT PHOENIX HAS NO AREA/ROOM SET ASIDE FOR CAPITAL
PRISONERS TO ENGAGE IN RELIGIOUS SERVICES, EDUCATIONAL SERVICES, NO
GYM, NO AREA FOR ART PROGRAMS, NO LEISURE LIBRARY (OTHER THAN 2 ROLLING
CARTS THAT HOLD BETWEEN 30-50 PAPERBACK NOVELS). THERE IS NO PRIVACY
OFFERED FOR ANY OF THE AFORE MENTIONED. THERE IS NO QUIET AREA OFFERED.
INTERFERENCE, NOISE, FOOT TRAFFIC INTERFERE WITH ANY ATTEMPT TO ENGAGE
IN RELIGIOUS SERVICES, EDUCATION, ETC. P-BLOCKS 2 65" TELEVISIONS
MOUNTED TO THE WALLS BLARE THE SOUND OF WHATEVER TELEVISION PROGRAM
THAT IS BEING SHOWN. MEN USING THE KIOSKS, TELEPHONES, SHOWERS.
TALKING, YELLING BACK AND FORTH. ENGAGING WITH ONE ANOTHER ALL CREATE
A ENVIRONMENT UNSUITABLE FOR RELIGIOUS SERVICES. EDUCATIONAL PROGRAMS,
ETC.

5. CAPITALS ARE REFUSED ACCESS TO THE GYM AT PHOENIX. THE ACTIVITIES
AT THE GYM ARE MANY FOLD. INCLUDING BUT NOT LIMITED TO BASKET BALL,
VOLLEY BALL, CARDIO ACTIVITIES, WEIGHT TRAINING, ETC, CAPITAL PRISONERS
HAVE NO GYM ON P-BLOCK AT PHOENIX.

6. THE CAPITAL CASE MINI LAW LIBRARY ON P-BLOCK AT PHOENIX iS,
IN A NUT-SHELL, UNCONSTITUTIONAL. THE PA.D.O.C. HAS A POLICY THAT
SPECIFIES WHAT A CCU MINI LAW LIBRARY STANDARDS SHALL BE. SEE: DC-
ADM-007 "ACCESS TO PROVIDED LEGAL SERVICES" AS WELL AS ADMINISTRATION
OF SPECIALIZED INMATE HOUSING. POLICY NUMBER 7.5.1 SECTION 2- CAPITAL
CASE UNIT (CCU) PHASE 1 INMATE. DEFENDANTS DO NOT MEET THEIR OWN
MINIMUM REQUIREMENTS AS SET FORTH IN THEIR OWN POLICY FOR CCU MINI
LAW LIBRARIES. SEE ALSO: BOUNDS V. SMITH, 430 US 817 (1977) and LEWIS
Vv. CASEY, 518 US 343 (1996) " THE FUNDAMENTAL CONSTITUTIONAL RIGHT
OF ACCESS TO THE COURTS REQUIRED PRISON AUTHORITIES TO ASSIST INMATES
IN THE PREPARATION AND FILING OF MEANINGFUL LEGAL PAPERS BY PROVIDING
PRISONERS WITH ADEQUATE LAW LIBRARIES OR ADEQUATE ASSISTANCE FROM
PERSONS TRAINED IN THE LAW". BOUNDS.

THE WAY THE CCU MINI LAW LIBRARIES ARE SET UP ON P-BLOCK AT PHOENIX
LACK THE MINIMUM REQUIREMENTS AS SET FORTH IN THE PA.D.O.Cc.'S OWN
POLTCY. CHAIRS, DESK AREAS ARE NOT OFFERED FOR EACH STATION. MAKING
Case 1:18-cv-00176-JEJ Document175 Filed 12/14/20 Page 3 of 7

IT ALL BUT IMPOSSIBLE FOR A CAPITAL PRISONER TO UTILIZE THE WORK
STATTON. PROPER SHELVING, LIGHTING. RESEARCH MATERIAL(S) ARE ALL
LACKING, THEN THERE IS THE INTERFERENCE. NOISE, FOOT TRAFFIC, ETC.
AS DESCRIBED SUPRA. THIS INTERFERENCE MAKES CONCENTRATION ON ONES
LEGAL WORK VERY DIFFICULT, ALMOST IMPOSSIBLE. LASTLY, WITH REGARD
TO THE CCU MINI LAW LIBRARIES. THERE IS ZERO PRIVACY. ALL FOOT TRAFFIC
MAY STOP AND VIEW YOUR WORK. ALL PRIVATE, SENSITIVE LEGAL MATERIAL
IS RIGHT OUT IN THE OPEN FOR ALL TO VIEW. THE CCU MINI LAW LIBRARIES
ARE OUT ON THE OPEN BLOCK. MOUNTED TO THE BLOCK WALLS NEXT TO THE
BLOCKS TELEPHONES. KIOSKS. UNDER THE 65" TELEVISIONS THAT ARE MOUNTED
TO THE SAME BLOCKS WALLS.

WE THE UNDERSIGNED INVITE THIS HONORABLE COURT TO VISIT P-BLOCK
AT PHOENIX. DO A WALK THROUGH. SEE THE DESCRIBED CONDITIONS FOR IT's
SELF.

7. RATHER THAN PERMIT CAPITAL PRISONERS EQUAL ACCESS TO SCI-PHOENIX
LAW LIBRARY, ‘THE DEFENDANTS CHOOSE TO VIOLATE THETR OWN POLICY.
DEFENDANTS CHOOSE TO VIOLATE THE LAW. RATHER THAN PERMIT CAPITAL
PRISONERS EQUAL ACCESS TO RELIGIOUS SERVICES IN THE CHAPEL, EDUCATION,
ART PROGRAM IN THE ACTIVITIES DEPARTMENT, THE DEFENDANTS WOULD RATHER
VIOLATE THEIR OWN SETTLEMENT AGREEMENT. THE SETTLEMENT AGREEMENT THAT
THIS HONORABLE COURT ACCEPTED. RATHER THAN PERMIT CAPITAL PRISONERS
EQUAL ACCESS TO THE FACILITIES GYM. THE DEFENDANTS CHOOSE TO DENY
ANY EQUAL TREATMENT IN THIS REGARD.

8. THE DEFENDANTS ARE ATTEMPTING TO FORCE CAPITAL PRISONERS TO
WEAR A UNIFORM OTHER THAN THAT OF OTHER GENERAL POPULATION PRISONERS.

WE THE UNDERSIGNED STRENUOUSLY OBJECT TO THIS. FIRSTLY, IT HAS
ALREADY BEEN AGREED UPON THAT CAPITAL PRISONERS ARE TO WEAR A UNIFORM
THAT STANDARD GENERAL POPULATION PRISONERS WEAR. CAPITAL PRISONERS
CURRENTLY WEAR THE STANDARD ISSUE BROWN UNIFORM OF GENERAL POPULATION
PRISONERS. SECOND, TO FORCE CAPITAL PRISONERS TO WEAR "BLUES" WILL
BE A IDENTIFICATION TATIC USED BY CORRECTION OFFICERS. THIS OPENS
THE DOOR FOR ALL SORTS OF ABUSE. THE PA.D.O.C. MAY AS WELL INSIST
THAT CAPITAL PRISONERS WEAR THE L-5 ORANGE JUMPSUIT THAT WE WERE FORCED
TO ENDURE FOR MANY, MANY YEARS. A TARGET COLOR IN THE D.O.C. A COLOR
THAT DENOTES A PROBLEM PRISONER. A COLOR THAT IDENTIFIES ONE AS A
RULE BREAKER. A COLOR THAT DENOTES A PRISONER PRONE TO VIOLENCE. A
Case 1:18-cv-00176-JEJ Document175 Filed 12/14/20 Page 4 of 7

SIGNATORY/CLASS MEMBERS

 

s/ 4 - DATE:

 

RICHARD LAIRD

  

s/_ fled Li pam: 13 // Js)

 

 

 

 

 

 

 

 

s/ £ Z te, ZZ DATE: 4“ 2 ¢/_ ce:
ey
“yA ,

Nii DATE: (2-7 -20
Desi Ma pate: / A/ Y 2 620
s/\_ wi ES Ss SSS pate: '>{‘\\Qx
sh/ MA YIN LL LA A git DATE: | a/ LT ps

if / f ) i ‘> j 7 ‘
s// tA Mr 92 Fe Lhe Jw DATE: (| — var <U
—_—_——$—.. _ 7 y /
stv 7 -- jim pate: /2/Y/22
ff .
fi } } f Ay
st Hithwd £3 filp ud DATE: / Ly. AL
vi : T
/ if f +
s/f (A Poron, 7 pate: /~/7/ XL

 

le lon pate: () ¥ 9596

\
fo A, Z Hk, 74s (aly |
™ os —Z. fp DATE: {A/4/ Ac

oT
wee FP uc , a Mm
Bf fone, (FE?

s/- Yeoh Robt Z, pate: |2/4Y/I6

  

 
Case 1:18-cv-00176-JEJ Document175 Filed 12/14/20 Page 5 of 7

DECLARATION

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT TO THE BEST OF MY PERSONAL KNOWLEDGE.

s/ DATE:

 

RICHARD LATRD

CERTIFICATE OF SERVICE

 

A TRUE AND CORRECT COPY OF THE FOREGOING HAS BEEN SERVED UPON THE
FOLLOWING BY FIRST CLASS MAIL.

1. CLERK OF COURTS

US DISTRICT COURT

MIDDLE DISTRICT OF PENNSYLVANIA
PO BOX 983

228 WALNUT STREET

HARRISBURG PA 17108

2. HON. JOHN E. JONES III

US DISTRICT JUDGE

US DISTRICT CIURT

MIDDLE DISTRICT OF PENNSYLVANIA
PO BOX 983

228 WALNUT STREET

HARRISBURG PA 17108

3. TIMOTHY A. HOLMES

OFFICE OF CHIEF COUNSEL, PENNSYLVANIA D.0O.C.
1920 TECHNOLOGY PARKWAY

MECHANICSBURG PA 17050

4, MARK D, TATICCHI
FAEGRE DRINKER BIDDLE & REATH LLP
Case 1:18-cv-00176-JEJ Document175 Filed 12/14/20 Page 6 of 7

CLERK OF COURTS

US DISTRICT COURT

MIDDLE DISTRICT OF PENNSYLVANIA
PO BOX 983

228 WALNUT STREET

HARRISBURG PA 17108

RE: REID V. WETZEL NO. 18-cv-0176
DEAR CLERK,

GREETINGS RICHARD LAIRD HERE. CURRENTLY I AM A INDIGENT CAPITAL
PRISONER HOUSED AT SCI-PHOENIX, PA. I AM ALSO A MEMBER OF THE CLASS
IN RIED V. WETZEL NO. 18-cv-0176.

ENCLOSED PLEASE FIND A AMICUS CURIAE BRIEF BY MEMBERS OF THE CLASS
(RIED V. WETZEL NO. 18-cv-0176) CLARIFYING OUR STANCE ON ISSUES OF
CONTENTION THAT IS BEING FILED IN THE ABOVE CAPTIONED.

THANK YOU FOR YOUR ATTENTION IN THIS MATTER.

o

s/ «4 < DATE:

 

RICHARD LAIRD
SCI-PHOENIX

CC: FILE
Case 1:18-cv- !
v-00176-JEJ Document175 Filed 12/14/20 Page 7 of 7

Name: LAIRD
Number: ATO811____—___—

Box 244
Collegeville, PA 49426-0244

 

CLERK OF COURTS

US DISTRICT COURT

MIDDLE DISTRICT OF PENNSYLVANIA

PO BOX 983
228 WAUNIT STREET

HARRISBURG PA 17108

ppt tea Etta th aah

PPA ei rer coe jfile
